Citation Nr: 0922791	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-23 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left foot disorder; and if so whether 
service connection may be granted.

2.  Entitlement to service connection for residuals of a left 
foot disorder.

3.  Entitlement to service connection for multiple sclerosis. 

4.  Entitlement to an increased evaluation for hypertension, 
with aortic regurgitation currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased rating for a right thumb 
avulsion fracture, rated 10 percent disabling.

6.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.

7.  Entitlement to an increased rating for adjustment 
disorder with depressed mood, rated 10 percent disabling 
prior to May 17, 2007 and 30 percent thereafter.

8.  Entitlement to an increased rating for erectile 
dysfunction, rated noncompensably disabling.

9.  Entitlement to an increased rating for tension headaches, 
rated noncompensably disabling.

10.  Entitlement to an increased rating for left hand 
neuropathy, rated 20 percent disabling.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

12.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 
1976 to November 1979.  He also had service in the Air Force 
from March 1985 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2008, the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is of record.

Entitlement to service connection for a left foot problem was 
denied in a prior unappealed rating decision in August 1994.  
In Clemons v. Shinseki, No. 07-0558 (Feb. 17, 2009), the 
Court held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Thus, although the 
Veteran limited his claim to reopen to 'a plantar wart, left 
foot,' the Board has broadened the issue as a reopened claim 
of service connection for a left foot problem.  

The RO developed the claim of entitlement to service 
connection for multiple sclerosis as a claim to reopen based 
on new and material evidence.  The RO denied service 
connection for multiple sclerosis in a March 2004 rating 
decision.  The Board notes that the Veteran submitted a 
timely Notice of Disagreement (NOD) in April 2004, which 
apparently was overlooked.  The RO did not provide an SOC on 
this issue until June 2007.  Hence, the claim is not one to 
reopen and has been characterized properly on the title page.

The issues of service connection for a left foot disorder; 
and increased evaluations for hypertension, with aortic 
regurgitation, right thumb avulsion fracture, tinnitus, 
adjustment disorder, erectile dysfunction, tension headaches, 
and left hand neuropathy; and new and material evidence to 
reopen a previously denied claim of service connection for 
left ear hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left foot problem was denied in 
an August 1994 RO decision.  The Veteran did not appeal that 
decision.

2.  Evidence submitted since the August 1994 decision is not 
redundant; pertains to a previously unestablished element of 
the claim; and raises a reasonable possibility of 
substantiating the claim.

3.  Current multiple sclerosis was initially manifested in 
service.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision is final.  Evidence received 
since August 1994 is both new and material; and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).

2.  The criteria for the grant of service connection for 
multiple sclerosis are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
this claim, further assistance is not required to 
substantiate that element of the claim.

New and Material Evidence

In an August 1994 decision, the RO denied service connection 
for left foot problems, noting there was no evidence that a 
chronic left foot disability was incurred in or aggravated by 
service.  The Veteran was notified of that decision on 
September 12, 1994.  He did not file a notice of disagreement 
(NOD) within one year after receiving notice and the decision 
became final.  Final decisions will be reopened on receipt of 
new and material evidence.  38 U.S.C.A. § 5108.

The Veteran sought to reopen his claim in July 2001.  In 
rating decisions dated in October 2002, January 2004, and 
January 2005, the RO found new and material evidence had not 
been submitted and declined to reopen the claim.  The record 
reflects that the Veteran submitted timely NODs to the rating 
decisions issued in July 2003, April 2004, and December 2005, 
respectively, but the RO did not issue a Statement of the 
Case (SOC) until June 2007.  Hence, the August 1994 decision 
remains the last final decision of record. 

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the August 1994 decision, the evidence 
consisted of service treatment records and a post-service 
November 1992 VA examination report.  The service treatment 
records showed treatment in February 1986, for a painful 
macerated soft corn in the 4th and 5th interspaces, left foot- 
diagnosed as a fungal infection.  In May 1988, the Veteran 
was treated for athletes feet between the 4th and 5th digits, 
left foot.  The diagnosis was tinea pedis.  The Veteran 
reported athletes feet, left foot, on his April 1992 Report 
of Medical History during his separation examination.  

The post-service November 1992 VA examination report showed 
diagnoses of pes planus, asymptomatic; tinea pedis, left; and 
large painful plantar wart, left.

The evidence added to the record since the August 1994 RO 
decision includes, in pertinent part, VA outpatient treatment 
records (dated from 1991 to 2008); and a transcript of 
September 2008 oral testimony.  

Beginning in May 1994, the VA outpatient treatment records 
show complaints of athlete' feet.  Diagnoses of tinea pedis 
were provided in May 1999 and October 1999.  An October 2000 
treatment record shows the Veteran had macerated skin between 
the 4th and 5th digits, left foot.  Clinical findings in 
January 2001 included a large macerated soft corn of the left 
4th web space, with enucleation at base of lateral 4th 
proximal phalanx and medial head of 5th proximal phalanx 
head.  The diagnosis was 'heloma molle, left 4th interspace.'  
The Veteran underwent surgical excisions of the molle and 
also correction of hammertoes, 4th and 5th left digits, in 
November 2003, June 2004, and January 2006.  

The September 2008 hearing transcript contains the Veteran's 
testimony that he continued to have problems with his left 
foot after leaving service in 1992.  He indicated that the 
skin disturbance was related to his toes rubbing together.  
The rubbing between his toes was alleviated by his three 
surgical procedures, with the skin disturbance being 
completely resolved after the final surgery.  Currently, his 
only problem appeared to be a non-painful scar and pain when 
wearing tight shoes.  

The post-service VA treatment records and the Veteran's 
testimony were not previously considered by the RO, and 
constitute new evidence.  The VA treatment records are also 
material evidence. 

The VA outpatient treatment records added to the record since 
the August 1994 decision show diagnoses of tinea pedis and 
treatment for a recurrent painful and macerated heloma molle 
(a heloma molle is a soft corn) in the left 4th and 5th 
interspaces, left foot.  

The manifestations of the heloma molle as seen in recent VA 
outpatient treatment records appear to be very similar to the 
skin disturbances of the left 4th and 5th interspaces, left 
foot treated in service, although at various times in service 
those symptoms were attributed to several diagnoses including 
fungal infection, tinea pedis, and athletes foot.  

The new evidence reflects a continuity of similar left foot 
symptomatology since service despite the various diagnoses 
and therefore relates to a previously unestablished element 
of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim 
for a left foot disorder is reopened.  To this extent only, 
the Veteran's claim is granted.  



Multiple Sclerosis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Multiple sclerosis is a chronic disease and service 
connection will be presumed if manifested to a compensable 
degree within seven years of discharge from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Multiple sclerosis was diagnosed in November 2003.  VA 
neurologists have suggested that symptoms of back spasms and 
tinnitus present during service and since the early 1990's 
may have been the early manifestations of multiple sclerosis.  

In a January 2004 opinion, one neurologist stated that she 
believed that Veteran had "long-standing multiple 
sclerosis" that was not diagnosed.  In a May 2004 treatment 
note, a VA neurologist noted that the Veteran's multiple 
sclerosis "might have began in the military with his 
spasms."  Finally, in a December 2005 statement, another VA 
physician, Dr. B., noted the Veteran had chronic tinnitus in 
the ears for many years.  He opined, "[W]hile it was not 
assured that this is a symptom of [the Veteran's] multiple 
sclerosis, it is more likely than not that it is a symptom of 
this disease."  

While these statements are not definitive, the evidence need 
only be in equipoise for the Veteran to prevail.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The re are multiple 
medical opinions linking current multiple sclerosis to 
tinnitus, including one opinion that it is more likely than 
not that the tinnitus was a manifestation of multiple 
sclerosis.  Service connection has been granted for tinnitus 
on the basis that it was initially manifested in service.  
The evidence is in at least equipoise on the question of 
whether multiple sclerosis was initially manifested in 
service.  Resolving reasonable doubt in the Veteran's favor, 
service connection for multiple sclerosis is granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left foot 
disorder is reopened.  To this extent only, the appeal is 
granted.

Service connection for multiple sclerosis is granted.


REMAND

Service Connection

Left foot disorder and multiple sclerosis

Service treatment records reveal a left foot skin disorder on 
the left 4th and 5th interspaces, variously diagnosed as a 
fungal infection, tinea pedis, and athletes foot.  The post-
service records show the Veteran was treated for what was 
diagnosed as a painful and recurrent heloma molle, located on 
the left 4th and 5th interspaces, left foot.  He has undergone 
three surgeries to remove the painful growth and to correct 
hammertoe deformities which appear to have some causal 
relationship to the growth.  The record does not contain a 
competent medical opinion on the nature and severity of the 
current left foot disorder; and whether such disorder may be 
etiologically linked to service.  

Although the Veteran testified that the growth between his 
toes resolved after the last hammertoe surgery, a current 
disability is still demonstrated if the condition is shown at 
any time since submission of the current claim, even though 
it may have resolved.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  

The VCAA requires that VA provide an examination where the 
record contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability 
and indicates that those symptoms may be associated with his 
active military service.  See 38 U.S.C.A. § 5103A (d); C.F.R. 
§ 3.159.  A medical opinion on the left foot disorder and 
multiple sclerosis, which is based on a comprehensive review 
of Veteran's military and post-service medical history, would 
be most helpful in deciding the claim.
 
In addition, the Veteran indicated that he has been in 
receipt of Social Security Disability benefits for his 
multiple sclerosis since December 2002.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to Social 
Security Administration (SSA) benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Increased Ratings

Hypertension with aortic regurgitation

The Veteran was initially service-connected for hypertension 
in an August 1994 rating decision; a 10 percent disability 
rating was assigned pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.

In June 2004, the Veteran filed a claim of service connection 
for angina (aortic regurgitation).  In June 2005, he filed a 
claim for non service-connected pension, which the RO also 
accepted as a claim for increased ratings of all his service-
connected disabilities, including hypertension.  In a July 
2007 rating decision, the RO granted service connection for 
'hypertension with aortic regurgitation' and assigned a 30 
percent rating under 38 C.F.R. § 4.104, DC 7007 (for 
hypertensive heart disease), effective from January 7, 2004.  

The Board observes that Note 3 to DC 7110 states 
'hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.'  The RO or 
agency of original jurisdiction (AOJ) must assign separate 
ratings for hypertension and the hypertensive heart disease 
(aortic regurgitation), in the first instance, so as to avoid 
any prejudice to the Veteran.

In addition, the Board notes that the DC 7007 provides that 
hypertensive heart disease is to be rated on the basis of 
METs or on the left ventricular ejection fraction (LVEF).  
The private medical records in the file contain clinical 
findings that appear to meet the criteria for a 60 percent 
evaluation under 38 C.F.R. § 4.104, DC 7007, at least since 
October 2006.  

Right thumb avulsion fracture, tinnitus, adjustment disorder, 
erectile dysfunction, tension headaches, and left hand 
neuropathy and a total disability rating based on individual 
unemployability (TDIU)

As noted, the Veteran's June 2005 claim for non service-
connected pension based on his non service-connected and 
service-connected disabilities was accepted as an informal 
increased rating claim for all of his service-connected 
disabilities (i.e. right thumb avulsion fracture, tinnitus, 
adjustment disorder, erectile dysfunction, tension headaches, 
and left hand neuropathy).

In an April 2006 rating decision, the RO denied increased 
ratings for all of the service-connected disabilities and 
also denied entitlement to a TDIU.  The Veteran submitted a 
timely NOD with the April 2006 rating decision.  

In an April 2007 informal conference report, a Decision 
Review Officer (DRO) indicated he did not wish to pursue all 
the issues on appeal; but only service connection for 
multiple sclerosis, aortic regurgitation, and a left foot 
disorder.  In a July 2007 rating decision, the DRO granted 
increased ratings for the service-connected hypertension and 
adjustment disorders; and continued the evaluation for the 
tension headaches.  The issues of increased ratings for the 
right thumb avulsion fracture, tinnitus, erectile 
dysfunction, tension headaches, left hand neuropathy, and 
TDIU were not addressed and an SOC was not issued.  

The Board notes that the discussion at the conference did not 
serve to trigger the withdrawal of the Veteran's increased 
rating claims.  According to 38 C.F.R. § 20.204(a), 
withdrawal of an appeal can only be authorized by the 
appellant or the appellant's representative.  A withdrawal of 
a claim not on the record at a hearing requires a written 
statement.  38 C.F.R. § 20.204(b).  Hence, the Board must 
assume that he is still interested in pursuing those issues.  
38 C.F.R. § 3.158.  The AOJ should seek clarification of this 
matter and issue the appropriate SOCs.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

New and Material Evidence 

Hearing loss, left ear

The Veteran filed a claim to reopen a previously denied claim 
of service connection for hearing loss, left ear in June 
2003.  The RO declined to reopen the claim in a January 2005 
rating decision, followed by a timely NOD from the Veteran.  
The RO has not yet issued a SOC on this matter.  See 
Manlincon, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the VCAA 
notice required by the Court in 
Vazquez- Flores, that includes the 
specific rating criteria for the 
hypertension and hypertensive heart 
disease (aortic regurgitation).

2.  Contact SSA and request all 
decisions and medical records 
associated with the Veteran's award of 
SSA benefits.  Any records received 
should be associated with the claims 
folder.

3.  Once the above development has been 
completed, the Veteran should be 
scheduled for an appropriate VA 
examination for evaluation of his left 
foot disability.  The claims folder 
must be made available to the examiner 
for review.  The examiners should 
indicate whether he or she reviewed the 
claims folder.  Rationales for all 
opinions expressed should be provided.

The examiner is asked to state the 
nature and severity of the Veteran's 
current left foot disorder(s).  The 
examiner(s) should indicate whether 'it 
is at least as likely as not' (i.e. a 
50 percent probability) that any left 
foot disorder diagnosed is related to 
service.

The examiner should provide a rationale 
for all opinions

4.  The AOJ should seek clarification 
as to whether the Veteran desires to 
continue his appeal for increased 
ratings for his service-connected 
disabilities considered in the April 
2006 rating decision.  If he answers in 
the affirmative, or does not respond, 
the RO should issue the appropriate 
SOC.  These issues should not be 
certified to the Board unless the 
Veteran submits a sufficient 
substantive appeal.

6.  An SOC should be issued for the 
claim to reopen service connection for 
left ear hearing loss.  This issue 
should not be certified to the Board 
unless the Veteran submits a sufficient 
substantive appeal.

7.  If any claim, for which an appeal 
has been perfected, is not granted, a 
supplemental statement of the case 
should be issued, before the record is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


